Citation Nr: 0408616	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  98-14 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension benefit overpayment in the amount of 
$14,193.70, plus accrued interest.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from March 1943 to 
March 1946.  

This appeal arises from an October 1993 decision by the 
Committee on Waivers and Compromises (Committee) located at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied waiver of recovery 
of an overpayment of VA improved pension benefits in the 
amount of $14,193.70 upon its finding of bad faith.

The Board notes that in the appellant's substantive appeal 
(VA Form 9), dated in September 1998, the appellant indicated 
that he wanted a personal hearing before a member of the 
Board at the RO.  Although the RO subsequently scheduled the 
appellant for Travel Board hearings in January, March, and 
June 2003, the appellant requested that each of the 
aforementioned hearings be postponed due to health reasons.  
Moreover, in a letter from the appellant to the RO, received 
by the RO in February 2004, the appellant stated that he no 
longer desired a hearing.  Accordingly, the Board shall 
proceed with its review of this matter.  


FINDINGS OF FACT

1.  Effective February 1, 1990, the appellant was paid VA 
improved pension benefits, with spousal allowance.  

2.  In March 1993, VA received evidence showing that the 
appellant had received wages and interest income during 1990 
which he failed to report.  At that time, VA also received 
evidence showing that the appellant's wife had received wages 
and interest income during 1990, 1991, and 1992, which were 
not reported.  Because of the appellant's unreported 
additional income, the appellant's pension benefits were 
reduced, effective from February 1, 1990, and were 
discontinued effective from February 1, 1991.  An overpayment 
in the amount of $14,193.70 was created.   

3.  There was no fraud, misrepresentation, or bad faith by 
the appellant in his actions leading to the creation of the 
indebtedness at issue.  

4.  The appellant was at fault in the creation of the debt in 
that he failed to report to VA income from all sources; VA 
was not at fault in the creation of the debt.  

5.  Waiver of the assessed overpayment would result in unfair 
enrichment to the appellant, and there is no indication that 
he relinquished a valuable right or incurred a legal 
obligation in reliance upon the benefits received; however, 
recovery of the assessed overpayment would deprive him of 
basic necessities.  

6.  Denial of waiver would defeat the purpose of the award of 
VA pension benefits.  


CONCLUSIONS OF LAW

1.  There is no statutory bar to waiver of recovery of the 
appellant's indebtedness from an overpayment of pension 
benefits from 1990 to 1993.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2003).  

2.  Recovery of the overpayment of benefits in the amount of 
$14,193.70, plus accrued interest, would be contrary to the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act of 
2000

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  However, the VCAA notification procedures 
do not apply in waiver cases.  Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (holding that the duties specified in 
the VCAA are not applicable to requests for a waiver of 
overpayment).  Chapter 53 of Title 38, United States Code 
(which governs waiver requests) contains its own notice 
provisions.  All evidence needed for an equitable 
determination in the instant appeal has been obtained; the 
appellant is not prejudiced by the determination below.      

II.  Waiver of Overpayment

At the outset, the Board notes that the U.S. Court of Appeals 
for Veterans Claims (Court) has held that, before 
adjudicating a waiver application, VA must determine the 
lawfulness of the debt.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  VA's General Counsel has reinforced 
this obligation by holding that, where the validity of the 
debt is challenged, that issue must be developed before the 
issue of entitlement to a waiver of the debt can be 
considered.  See VAOPGCPREC 6-98; 63 Fed. Reg. 31264 (1998).  
Under 38 U.S.C.A. § 7104(c) (West 2002), the Board is bound 
by the precedent opinions that are issued by the Office of 
the General Counsel.  

In the instant case, by a January 1998 decision, the Board 
concluded that the appellant's improved pension benefits were 
properly reduced effective from February 1, 1990, and were 
properly discontinued effective from February 1, 1991.  Thus, 
in light of the above, the Board finds that the indebtedness 
in the calculated amount of $14,193.70 was properly 
established.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991). 


A.  Bad Faith Determination

Given the above determination that the debt was properly 
created, the Board turns to the waiver issue.  A waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b).  In essence, "equity and good 
conscience" means fairness to both the appellant and to the 
government.  38 C.F.R. § 1.965(a) (2003).  However, the law 


precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(b).  It should be emphasized that only one of the 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of a 
VA indebtedness.  38 U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as 

unfair or deceptive dealing by one who 
seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely 
consequences, and results in a loss to 
the government.  

38 C.F.R. § 1.965(b) (2003).

In the instant case, the Committee found waiver barred 
because of the appellant's bad faith in failing to report 
certain benefits.  By the October 1993 decision, the 
Committee stated that the appellant was receiving disability 
pension, with spousal allowance, because he had reported that 
their only income was Social Security benefits for himself 
and his wife.  However, according to the Committee, the VA 
had received evidence showing that the appellant had received 
wages and interest income during 1990 which he failed to 
report.  In addition, VA had also received evidence 
indicating that the appellant's wife had received wages and 
interest income during 1990, 1991, and 1992, which were not 
reported.  The Committee noted that the appellant had been 
advised in his initial award letter, dated in June 1990, and 
in several subsequent letters, that his rate of pension was 
directly related to his family income from all sources; that 
his pension was based on the receipt of 


his Social Security and his wife's Social Security; and that 
he was to notify VA immediately whenever his family income 
changed or if any income other than Social Security was 
received by him or his family.  According to the Committee, 
after VA discovered that the appellant had been receiving 
unreported additional income, the appellant's pension 
benefits were reduced, effective from February 1, 1990, and 
were discontinued effective from February 1, 1991, thereby 
creating an overpayment in the amount of $14,193.70.       

In the October 1993 decision, the Committee reported that it 
was the appellant's contention that he did not report his 
wife's wages and interest income because due to a prenuptial 
agreement he and his wife had executed, his wife's wages and 
interest/dividend income were unavailable to him and that as 
such, it was his belief that he did not need to report his 
wife's wages and interest income.  In this respect, the 
appellant had indicated that his wife's wages were utilized 
for her personal expenses and that, occasionally, his wife 
mailed a small amount of those moneys to her disabled son.  
As to his wife's interest/dividend income, the appellant had 
stated that his wife had never received any such income, but 
rather had directed it to be reinvested to accrue for the 
eventual benefit of her son.  However, the Committee noted 
that VA letters had advised the appellant to report all 
family income from all sources, and that VA would compute any 
amount that did not count.  Thus, the Committee stated that 
the appellant knew or should have known to report said 
income.  According to the Committee, the appellant accepted 
benefits to which he was not entitled, thereby creating an 
overpayment in his account.  Consequently, the Committee 
concluded that waiver was barred because the appellant 
received the erroneous payment through bad faith on his part.      

In this case, although the appellant misreported his income, 
the Board does not concur with the Committee's finding, and 
finds that his actions do not rise to a level of bad faith, 
which contemplates a conscious attempt to seek an unfair 
advantage, an intentional act.  38 C.F.R. § 1.965(b)(2).  
There is no evidence of such intent in this case.  The 
evidence of record reveals no overt act of deception.  In 
this regard, while it is clear that the appellant failed to 
report his wife's wages and interest 


income for the years 1990, 1991, and 1992, it is also clear 
that the appellant believed that because he did not have 
access to his wife's wages and interest income, pursuant to 
their prenuptial agreement, it was not necessary to report 
said wages and income.  In addition, in regard to the 
appellant's 1990 wages that he failed to report, the 
appellant has admitted that he should have reported said 
wages.  However, in a March 1993 letter from the appellant to 
the RO, the appellant explained that in 1990, although he did 
work for the U.S. Bureau of the Census, he only worked 
intermittently over a four month period, "a week here and 
there."  According to the appellant, since that was not 
consistent employment and could not be "counted on from day 
to day," he considered it "superfluous" to change his 
"status" every other week with the VA.  The Board notes 
that the appellant's gross annual payments for the year 1990, 
from working at the U.S. Bureau of the Census, was $2,417.53.  
Thus, based upon the appellant's March 1993 letter, it 
appears that the appellant's wages were parceled out in such 
a marginal way that the appellant did not believe it was 
necessary to report said wages.  Accordingly, the Board finds 
that "bad faith," as contemplated by the regulation, 
requires a more definite showing of intent to seek unfair 
advantage than was displayed by the appellant's negligent 
act.  Fraud and misrepresentation likewise are not shown.   

The Court has held that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage and that a mere negligent 
failure to fulfill a duty or contractual obligation is not an 
appropriate basis for a bad faith determination.  Richards v. 
Brown, 9 Vet. App. 255 (1996).  Consequently, in light of the 
above, the Board concludes that there is no statutory bar to 
waiver of recovery of the indebtedness in question.    

B.  Equity and Good Conscience

Any indebtedness of a veteran can be waived only when there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and collection of such indebtedness 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1) Fault of debtor. Where actions of the 
debtor contribute to the creation of the 
debt.

(2) Balancing of faults. Weighing the 
fault of the debtor against the VA's 
fault.

(3) Undue hardship. Whether collection 
would deprive the debtor or his family of 
basic necessities.

(4) Defeat the purpose. Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment. Failure to make 
restitution would result in an unfair 
gain to the debtor.

(6) Changing position to one's detriment. 
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a).

Based on the evidence of record, the Board finds that the 
appellant was at fault in the creation of the debt in that he 
failed to report to VA income from all sources.  In 


this regard, although the Board finds no evidence that the 
appellant had fraudulent intent, misrepresented a material 
fact, or acted in bad faith, nevertheless, because he failed 
to make complete disclosure of his wages and interest income, 
and his wife's wages and interest income, an overpayment in 
the amount of $14,193.70 was created.  There is no indication 
of VA fault in the creation of the debt.  The Board notes 
that balance of fault is but one of the factors for 
consideration in determining entitlement to waiver.  

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because he would be allowed to retain funds to which he was 
not entitled.  The appellant was, in fact, paid more than he 
was entitled to under VA regulations.  In addition, the Board 
finds there is no indication that reliance on the overpaid 
benefits resulted in the appellant's relinquishment of a 
valuable right or the incurrence of a legal obligation.

The Board finds, however, that recovery of the overpayment 
would deprive the appellant of basic necessities.  Although 
the evidence of record does not include a recent financial 
status report, in a February 2004 letter from the appellant, 
the appellant stated that his only personal income was from 
Social Security in the amount of $629.00 per month.  While he 
did not list his wife's Social Security benefits, he noted 
that his wife was not currently working and that she received 
$200.00 per month from her personal IRA, which would be 
exhausted in four and a half years.  The appellant also 
indicated that he and his wife jointly owned their home and a 
12 year old car.  He further reported that he was 80 years 
old, legally blind, and disabled by arthritis.  In addition, 
the Board notes that although the appellant has not provided 
a recent list of his monthly living expenses, given the 
appellant's limited income, it is reasonable to assume that 
he has difficulty meeting his monthly living expenses, 
especially when considering the appellant's age and medical 
problems, and presuming that his living expenses include his 
medical expenses.  Therefore, in light of the appellant's 
limited income, the Board finds repayment would cause 
financial hardship.  The Board also finds that collection of 
the debt would defeat the purpose of paying pension benefits 
by nullifying the 


objective for which the benefits were intended, i.e., to 
provide a minimal subsistence income for qualifying veterans.

Weighing all the factors noted above, the Board finds that 
recovery of the overpayment would be against equity and good 
conscience.  The appellant's fault in the creation of the 
debt and his unjust enrichment are outweighed by the defeat 
of the purpose of the benefits and financial hardship that 
would result from recovery.   


ORDER

Waiver of recovery of nonservice-connected disability pension 
benefit overpayment in the amount of $14,193.70, plus accrued 
interest, is granted.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



